Citation Nr: 1641183	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastrointestinal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in New Orleans, Louisiana.

This matter was previously before the Board in April 2015.  At that time, the Board denied service connection for GERD.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacated the Board decision with respect to the denial of service connection for GERD, and remanded the matter to the Board.

The Veteran previously appeared at a hearing before the undersigned in December 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMPR, the parties agreed the Board erred in failing to ensure that the VA fulfilled its duty to assist with regard to seeking the Veteran's treatment records from the New Orleans, Oakland, and San Antonio VA Medical Centers (VAMCs).

The parties specifically agreed that a remand was necessary for the VA to obtain the Veteran's treatments records from the New Orleans VAMC from 1977 to present, the San Antonio VAMC from August 2005 to March 2008, and the Oakland VAMC from 1978, and that if VA is unable to obtain the records, then VA must provide the Veteran notice of its inability to find the records in accordance with 38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all available VA treatment records are obtained from the New Orleans VAMC from 1977 to present, the San Antonio VAMC from August 2005 to March 2008, and the Oakland VAMC from 1978 and associate them with the claims file.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until the records are obtained, it is reasonably certain that they do not exist, or it is shown that further efforts would be futile.

If the records cannot be obtained, provide the Veteran notice of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e)(1).

2.  After completion of the above development, readjudicate the service connection claim for GERD in light of all evidence of record, to include any further development deemed necessary.  If service connection for GERD remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

